Citation Nr: 1531598	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of hernia surgery with nerve entrapment.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

3.  Service connection for a right ankle disability.

4.  Service connection for a right big toe disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar muscle strain prior to February 4, 2014, and in excess of 20 percent for chronic lumbar muscle strain with degenerative joint and disc disease of the thoracolumbar spine thereafter.

6.  Service connection for a right shoulder disability.

7.  Service connection for cervical spine disability, claimed as an upper back disability.  

8.  Service connection for a left knee disability.

9.  Service connection for a skin disability, claimed as dermatophytosis.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, July 2012, August 2012, and January 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin. 

The July 2009 rating decision on appeal granted service connection for residuals of hernia surgery with nerve entrapment, assigning a noncompensable rating, effective April 14, 2009.  The rating for this disability was increased to 10 percent, also effective April 14, 2009, in a February 2010 rating decision.
 
The July 2012 rating decision on appeal denied service connection for left knee disability, right shoulder disability, skin disability, cervical spine disability, and a thoracic (mid-back) disability.  

The August 2012 rating decision on appeal granted service connection for a chronic lumbar strain, assigning a 10 percent rating, effective, July 29, 2009.  In a March 2014 rating decision, the RO increased the lumbar spine rating to 20 percent, effective February 4, 2014.  The Veteran continues to disagree with the rating assigned.  See April 2014 letter from the Veteran's attorney located on "Virtual VA." The Board also notes that when the RO awarded this increase to 20 percent, it also recharacterized the Veteran's spine disability to include degenerative joint and disc disease of the thoracolumbar spine based on the current nature of his disability.  This recharacterization, which now includes disability in the thoracic spine, represents a complete grant of the benefits sought with respect to the Veteran's service connection claim for a thoracic spine disability, claimed as a mid-back disability.  However, because the Veteran's thoracic spine disability is now contemplated in the rating for his service-connected thoracolumbar spine disability on appeal, it will be addressed in the initial rating claim for such disability.

Lastly, the Board notes that the January 2013 rating decision also on appeal here denied service connection for a right ankle disability and a right big toe disability.  The above-noted rating decisions on appeal have been merged into the instant case.

In August 2013, a Decision Review Officer conducted an informal conference via telephone with the Veteran's attorney.  A copy of the informal conference transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a personal hearing before a Veterans Law Judge.  

As reflected above, this case stems from the Veteran's disagreement with multiple rating decisions and their resultant substantive appeals (VA Form 9s).  

On his December 2010 VA Form 9, the Veteran checked the box indicating his desire for a Travel Board hearing (hearing before a Veterans Law Judge sitting at the RO).  VA acknowledged the Veteran's hearing request in a January 2011, October 2011, and August 2012 letters.  In a June 2013 letter, the Veteran's attorney asked that action be taken on the Veteran's request for a videoconference hearing, as requested on his December 2010 VA Form 9.  In an August 2012 response letter, the RO stated that the 2010 hearing request was no longer pending because the claim had been granted in full by the award of service connection for lumbar spine disability.  See also, July 2013 deferred rating decision.  However, the Board notes that although such award was a complete grant of the benefit sought with respect to his service connection claim, the Veteran filed disagreement with the initial rating assigned, and the December 2010 VA Form 9 represents the timely appeal of such issue.  Therefore, that hearing request remains pending.

In addition, the record reflects that the Veteran subsequently requested a videoconference hearing before a Veterans Law Judge on VA Form 9's dated in June 2013 and December 2013.  Thereafter, in a January 2014 letter, the RO advised the Veteran that he had been placed on the list of persons wishing to have a videoconference hearing and noted that no further action would be taken by the Board until after the hearing has been completed.  The RO also stated that unless it hears from the Veteran, his name would remain on the list of those wanting a hearing.  In an April 2014 letter, the RO advised the Veteran that his appeal had been placed on the docket at BVA and noted that it may be some time before he will be informed of the exact date and time of the hearing.  The RO stated that it would advise the Veteran of time, prior to the hearing.

To date however, the Veteran has not been afforded his requested personal hearing before a Veterans Law Judge, and a withdrawal of his pending hearing requests have not been received.  See also, VA Form 8, Certification of Appeal, dated in April 2014 which notes a pending videoconference hearing request.  Therefore, remand is required to afford him his requested hearing. 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing (or a Travel Board hearing if he chooses) before a Veterans Law Judge at the earliest opportunity.  Notify the Veteran and his attorney of the date, time, and location of this hearing at his latest address of record.  Put a copy of this notification letter in the claims file.  

If he fails to appear for the hearing on the date it is scheduled, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

Thereafter, if indicated, the appeal should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



